DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/549,630 filed on 12/13/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/13/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Claims 12-20 depend either directly or indirectly from claim 11 and therefore are rejected for the same reasons. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,218. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘218 are directed to the same invention.
Instant Application #17/549,630
USPAT 11,237,218
Claim 1: A method for setting a shut-down voltage for a battery of an electronic device, the method comprising: determining, by the electronic device, an expected impedance of the battery, the determining based on a cycle count of the battery and an expected condition at the battery, the expected condition including at least one of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device; determining, based on the expected impedance of the battery, a voltage margin for voltage transients; and setting, by the electronic device and based on the voltage margin for voltage transients, the shut-down voltage for the electronic device.
Claim 1:  A method for setting a shut-down voltage for a battery of an electronic device, the method comprising: determining, by the electronic device, an expected impedance of the battery, the determining based on expected conditions at the battery, the expected conditions including at least two of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device; determining, based on the expected impedance of the battery, a voltage margin for voltage transients; setting, by the electronic device, the shut-down voltage for the electronic device, the shut-down voltage based on a sum of the voltage margin for voltage transients and an undervoltage lockout voltage level.
Claim 11: An electronic device, comprising: one or more computer processors; a battery; and one or more computer-readable media having instructions stored thereon that, responsive to execution by the one or more computer processors, implement a battery manager configured to: determine an expected impedance of the battery based on a cycle count of the battery and an expected condition at the battery, the expected condition including at least one of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device; determine, based on the expected impedance of the battery, a voltage margin for voltage transients; and set, based on the voltage margin for voltage transients, the shut-down voltage for the electronic device.
Claim 10: An electronic device, comprising: one or more computer processors; a battery; and one or more non-transitory computer-readable media having instructions stored thereon that, responsive to execution by the one or more computer processors, implement a battery manager configured to: determine an expected impedance of the battery, the determining based on expected conditions at the battery, the expected conditions including at least two of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device; determine a current draw of an available operation of the electronic device; determine, based on the expected impedance of the battery and the current draw of the available operation, a voltage margin for voltage transients; and set a shut-down voltage for the electronic device, the shut-down voltage based on a sum of the voltage margin for voltage transients and an undervoltage lockout voltage level.


Furthermore, claims 1-20 in the instant application are broader in scope than claims in the ‘218 patent and are obvious over claims 1-20 of the ‘218 patent. For sake of brevity, only independent claims of the instant application have been compared. It would have further been obvious to determine the expected impedance of the battery based on the cycle count along the expected condition of the battery of the ‘218 patent in order to improve the accuracy of the impedance measurement thereby providing a correct estimate of the state of charge the battery.
Accordingly claims 1-20 would have been obvious over claims 1-20 of USPAT 11,237,218. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,8-9,11-13,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mingant et al., (Mingant) USPAT 8,849,598 in view of  TSAI US 20090002122
Regarding claims 1 and 11: Mingant at least discloses, an electronic device (BMS, IMP; see Col. 5, lines 51-67), comprising: one or more computer processors(note-electrochemical impedance model is implemented in a computer programmed with software, which when executed, provides the electrochemical impedance model as a function of the at least one property and of parameters, and calibrating the parameters by an adjustment of the electrochemical impedance measurements obtained for the internal states); a battery(BatE1)(see Fig. 11); and one or more non-transitory computer-readable media(memory)(see col. 8, lines 43-56)  having instructions stored 5thereon that, responsive to execution by the one or more computer processors, implement a battery manager(BMS) configured to: determine an expected impedance(Z) of the battery(via CALC)(col. 8, lines 43-54), the determining based on conditions at the battery based on a cycle count of the battery and (SOC,SOH,T)(note-the impedance Z is a function of SOC,SOH,T; Z=F(SOC,SOH,T); see Fig. 11 and col. 5, lines 29-col. 7, line 26) and an expected condition at the battery (note-the impedance Z is a function of SOC and SOH and thus necessarily involve determining cycle count, i.e. multiple charge and discharge cycles); Mingant does not expressly teach the limitations of:
the expected condition including at least one of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device;
determine a current draw of an available operation of the electronic 10device; determine, based on the impedance of the battery and the current draw of the available operation, a voltage margin for voltage transients; and set a shut-down voltage for the electronic device, the shut-down voltage based on a sum of the voltage margin for voltage transients and an undervoltage 15lockout voltage level.
Tsai discloses factual evidence of a system for setting shutdown voltage(Vo) of electronic device. Tsai further teaches, the expected condition including at least one of a current temperature of an expected location of the electronic device(temperature sensing module 102 includes a temperature sensing element 1022 and a reference resistor 1024 with invariable resistance thereof. One terminal of the temperature sensing element 1022 is connected to an internal power source 300 (e.g., a power source chip built into the electronic device) of the electronic device, and another terminal of the temperature sensing element 1022 is grounded via the reference resistor 1024. The temperature sensing element 1022 is attached to a surface of the power source 200 or is placed adjacent to the power source 200 so as to accurately measure the temperature of the power source 200. In this way, a resistance of the temperature sensing element 1022 changes as the temperature of the power source 200 changes; see ¶[0014]-[0015]), an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device, determine a current draw(maximum load current I)(see ¶[0016]) of an available operation of the electronic 10device(not shown; see ¶[0013]); determine, based on the impedance of the battery(internal resistor 2024 of battery(power source) 200; see ¶ [0013]) and the current draw of the available operation, a voltage margin for voltage transients; and set a shut-down voltage(Vo) for the electronic device, the shut-down voltage based on a sum of the voltage margin(Vr) for voltage transients(due to the variations of temperatures) and an undervoltage 15lockout voltage level(critical voltage V)(note: Vo=Vr+V)(see ¶[0013],[0016],[0018]-[0021]).
Mingant and Tsai are analogous battery impedance and shutdown voltage determination system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system for setting shutdown voltage of electronic device of Tsai into the device of Mingant, by having  the BMS of Mingant configured to: based on conditions at the battery based on a cycle count of the battery and determine an expected impedance of the battery based on a cycle count of the battery and an expected condition at the battery, the expected condition including at least one of a current temperature of an expected location of the electronic device, an expected temperature of the current location or the expected location of the electronic device, the current location of the electronic device, the expected location of the electronic device, or expected behavior of a user of the electronic device; determine a current draw of an available operation of the electronic 10device; determine, based on the impedance of the battery and the current draw of the available operation, a voltage margin for voltage transients; and set a shut-down voltage for the electronic device, the shut-down voltage based on a sum of the voltage margin for voltage transients and an undervoltage 15lockout voltage level, as recited for the advantages of providing a variable shutdown voltage that cope with the variations of battery resistances due to the variation of temperatures and thereby increasing the efficiency of the power source and expanding its useful life.
Regarding claims 2 and 12, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claim 1. Mingant further discloses, wherein determining the expected impedance of the battery further includes determining an expected temperature condition at the battery during a next cycle of the battery. (note-the impedance Z is a function of SOC And SOH and thus necessarily involve determining cycle count, i.e. multiple charge and discharge cycles).
Regarding claims 3 and 13, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claim 1. Mingant further discloses, wherein the expected temperature condition is based on a lowest temperature of a plurality of expected temperatures at the battery during the next cycle(note- it is known that the expected temperature is the arithmetic average of the aggregate temperatures and would therefore increase the accuracy of the computation and necessarily increase the lowest temperature data and because batteries are nonlinear systems, and identifying universal models that relate measurable parameters to remaining energy is difficult due to the numerous factors involved-current supply rate, record of charge-discharge cycles, and environmental conditions such as temperature) Furthermore Z=f(SOC,SOH,T)( see Fig.11 and col. 5, lines 29-col. 7, line 26) (note-the impedance Z is a function of SOC And SOH and thus necessarily involve determining cycle count, i.e. multiple charge and discharge cycles)(Tsai also discloses using multiple temperatures in function of setting up a shutdown voltage).
Regarding claims 8 and 18, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claim 1. Mingant further discloses, wherein determining the impedance(Z) of the battery includes measuring the impedance at the battery(via IMP)(see col. 5, lines 49-57).
Regarding claims 9 and 19, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claim 1. Tsai further discloses, wherein the electronic device determines the voltage margin(Vr) for voltage transients based on a product of a peak transient current(maximum-load current I) and the impedance of the battery(200)([0016],[0018]-[0021]).
Claim(s) 7,10,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mingant et al., (Mingant) USPAT 8,849,598 in view of  TSAI US 20090002122 and in further view of Yebka et al., (Yebka) US 2017/0170672
Regarding claims 10 and 20, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Mingant further teaches, the method further comprising: determining, based on the shut-down voltage for the electronic device, a state-of- charge of the battery(BatE1)(see Fig. 11); and providing, via an I/O interface(necessarily present in the vehicle since the determination of the impedance of the battery is implemented on board a vehicle; see col. 5, lines 36-42), an indication of the state-of-charge of the battery(col. 7, lines; col. 8, lines 1-38).
Mingant does not expressly discloses an I/O via which an indication of the state of the battery is provided.
Yebka discloses and shows in Fig. 5, factual evidence of, providing, via the I/O(192)(¶[0031],[0057]-[0058]) interface, an indication of the state-of-charge of the battery.
Mingant and Yebka are analogous art in battery impedance determination system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly included an I/O via which, an indication of the state of charge of the battery is provided, for the advantages of indicating to a user that a battery in the device is swelling and is at a dangerous level and need to be replaced soon and the remaining run-time of the battery, as per the teachings of Yebka(¶[0058]).
Regarding claims 7 and 17, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. However the combination of Mingant and Tsai fails to expressly teach the limitations of, “wherein the expected condition at the battery further includes input received from the user of the electronic device”.
Yebka discloses factual evidence of, wherein conditions at the battery(191) include input received from a user of the electronic device(100)(¶[0026],[0037]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly included, wherein the expected condition at the battery further includes input received from the user of the electronic device, as recited, for the advantages of indicating to a user that a battery in the device is swelling and is at a dangerous level and need to be replaced soon and the remaining run-time of the battery, as per the teachings of Yebka and improving the accuracy of the battery state measurement and estimation(¶[0058]).
Claims 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Mingant et al., (Mingant) USPAT 8,849,598 in view of TSAI US 20090002122 and in further view of Murawski et al., (Murawski) USPAT 9,015,513.
Regarding claims 6 and 16, Mingant in view of Tsai discloses all the claimed invention as set forth and discussed above in claim 1 and 11 respectively. However the combination of Mingant and Tsai fails to expressly disclose the limitations of, “wherein the battery manager, in setting the shut-down voltage for the battery, is configured to update a previous shut-down voltage for the battery”.
Murawski discloses factual evidence of, wherein the battery manager(104) is further configured, after providing the indication of the state-of-charge, to: determine updated conditions at the battery(119); determine an updated impedance of the battery(119)(Fig. 2); determine an updated state-of-charge; and provide an updated indication(display 121)(Fig. 2) of the state-of-charge (col. 9, lines 19-59).
Mingant, Tsai, and Murawski are analogous art battery powered system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mingant as modified by Tsai by having the setting of the shut-down voltage for the battery includes updating a previous shut-down voltage for the battery, as recited for the advantages of providing additional accuracy to the profile for determining the remaining run-time left in the battery for a particular work application, and also for the purposes of alerting the user regarding the remaining run-time, as per the teachings of Murawski(col. 8, lines 1-6).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer over USPAT 11,237,218.
Regarding claim 4, the prior art of record does not teach or reasonably suggest, among other patentable features, wherein the expected temperature condition is determined based on a location of the electronic device.
Regarding claim 5, the prior art of record does not teach or reasonably suggest, among other patentable features, wherein the expected temperature condition is determined based on a planned location of the electronic device.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 8, 2022